Citation Nr: 1302476	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include concussion, headaches, syncope, dizziness, memory loss and mini-strokes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty between July 1948 to April 1952.  This matter comes before the Board of Veterans Appeals  (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  Currently, the Chicago RO is the agency of original jurisdiction.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran submitted additional evidence after the September 2012 hearing.  This evidence was submitted with a waiver of the Veteran's right to have the evidence initially considered by the RO.

The issue of entitlement to service connection for residuals of a head injury, to include concussion, headaches, syncope, dizziness, memory loss and mini-strokes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1990 the Board denied a claim for service connection for residuals of a concussion, headaches and blackouts.

2.  Evidence received since the October 1990 Board decision qualifies as new and material evidence sufficient to reopen the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The October 1990 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  Since the October 1990 Board decision, new and material evidence has been received and the claim of entitlement to service connection for residuals of an in-service head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening a claim for entitlement to service connection for residuals of an in-service head injury.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).

New and Material Evidence

The record reflects that the Veteran was originally denied service connection for residuals of an in-service head injury in a May 1989 rating decision.  This denial was confirmed by the Board in October 1990.  

The Veteran most recently sought to reopen his claim of entitlement to service connection for residuals of an in-service head injury in February 2009.  This claim was denied by the RO in June 2009.  Irrespective of these actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In October 1990, the Board denied the Veteran's claim because the in-service head injury had not resulted in chronic residuals.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

The Board finds that new and material evidence sufficient to reopen the Veteran's claim has been submitted to VA.  The record reflects that since the October 1990 Board decision, numerous VA treatment records have been incorporated into the claims file.  Specifically, an October 2012 VA treatment note indicates that theoretically the Veteran's seizures could be caused by his old head injury in-service as such incident was a risk factor; although the  provider noted that he could not be 100 percent sure.

In addition, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2012.  During this hearing, the Veteran provided testimony indicating that he injured his head during service playing football and was taken to Tokyo General Hospital for treatment. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court emphasized the relatively low threshold for reopening a previously denied claim.  The Court further emphasized that the analysis of a claim to reopen should include a determination as to whether the newly submitted evidence could trigger VA's duty to obtain a VA examination.  Applying this precedent, the Board finds that the newly submitted evidence is sufficient to reopen the Veteran's claim, as the newly submitted evidence, when presumed credible, raises a reasonable probability of substantiating the Veteran's claim and triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests that a disability may be associated with military service).  More specifically, the newly received evidence indicates that the Veteran has a current disability which could be related to the in-service head injury.  Thus, the Veteran's claim of entitlement to service connection for residuals of an in-service head injury is reopened, and to this extent, the Veteran's appeal is granted. 


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for residuals of an in-service head injury is reopened. 


REMAND

A November 1949 service treatment note indicates that the Veteran had a concussion to his brain.  The medical reports indicate that he had an injury while playing football and had seemed semi-comatose.  Additionally, the Veteran's service treatment records indicate that he was admitted in September 1950 because his head was bothering him and had "went black".  The note indicates that the Veteran had a concussion of his brain in October.  The Veteran's April 1952 discharge examination indicated that he had been hospitalized for a simple convulsion and had a full recovery.

As discussed above, an October 2012 VA treatment note indicates that the Veteran's seizures could be caused by his old head injury in-service as such incident was a risk factor; although the  provider noted that he could not be 100 percent sure.  Thus, the Board finds that as there is evidence of an in-service injury with the possibility of a current disability related to such, the Veteran should be afforded a VA examination with review of the claims file to determine if a nexus exists.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran indicated during his hearing testimony in September 2012 that he was treated at the Galesburg Clinic since June 2009 (which his records were last requested) and at the Iowa City VA Medical Center (VAMC).  Thus, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Iowa City VAMC and (after obtaining any necessary information and authorization from the Veteran) the Galesburg Clinic dating since June 2009.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disabilities that may be associated with his documented in-service head injury.  All diagnoses should be noted.  

Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed disorder ( including disability exhibited by concussion, headaches, syncope, dizziness, memory loss, mini-strokes, and/or seizures) is related to the head injury noted in service.  If a causal relationship is found as to some, but not all, current diagnoses, then this should be specified.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


